920 F.2d 932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BUCKEYE TERMINIX COMPANY, INC., Plaintiff-Appellee,v.UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT,Jack Kemp, Secretary, Defendant-Appellant,Department of Housing and Urban Development, ColumbusOffice, Defendant.
No. 90-3645.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1990.
ORDER

1
The defendants, United States Department of Housing and Urban Development and its Secretary (HUD), appeal an order enjoining them from placing the plaintiff on suspension pending the outcome of debarment proceedings against the plaintiff.  HUD now moves for dismissal of its appeal and vacation of the district court's order on grounds of mootness.  The plaintiff has not opposed the motion.


2
The district court's order stayed HUD's suspension of the plaintiff pending the outcome of administrative debarment proceedings under HUD regulations.  While this appeal has been pending, an administrative law judge has vacated HUD's proposal to debar.  HUD has not appealed, and that decision has become final.  Accordingly, HUD's attempt to suspend the plaintiff has automatically terminated under operation of HUD's own regulations.  See 24 C.F.R. 24.400(d).  This appeal is therefore rendered moot, and the district court's judgment shall be vacated.   See Great Western Sugar Co. v. Nelson, 442 U.S. 92, 93 (1979);  Neighbors Organized to Insure a Sound Environment, Inc. v. McArtor, 878 F.2d 174, 179 (6th Cir.1989).


3
It is therefore ORDERED that this appeal is dismissed as moot.  The district court's judgment is vacated, and this matter is remanded to the district court which is directed to dismiss the action.